Citation Nr: 0529118	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  02-12 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for Type 2 diabetes 
mellitus with diabetic retinopathy, to include as a result of 
exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the St. 
Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim for 
service connection for Type 2 diabetes mellitus, with 
diabetic retinopathy, to include as due to Agent Orange 
exposure.


FINDINGS OF FACT

1.  The record does not establish that the veteran had in-
country service or visitation in the Republic of Vietnam 
during the Vietnam Era.

2.  The record does not establish that the veteran was 
exposed to herbicides while serving in Thailand.

3.  Type 2 diabetes mellitus, with diabetic retinopathy was 
initially demonstrated many years after service, and has not 
been shown by competent evidence to be causally related to 
the veteran's active service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated. 38 U.S.C.A. §§1110, 1112, 1113, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§  3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
      
VA satisfied its duty to notify by means of a February 2001 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's February 2001 letter asked 
him to submit medical records from doctors or other medical 
facilities where he received treatment for his diabetes to 
the AOJ.  In addition, in a March 2005 certification of 
appeal letter, the Board informed the veteran that he had 90 
days to submit additional evidence concerning his appeal.  
Therefore, under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment records, 
as well as VA treatment and examination records.  The veteran 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified any 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

1.  Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a)(2005).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d)(2005).
The Court has set forth additional guidance concerning the 
elements required to support entitlement under the law.  
Specifically, in order to establish entitlement to service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a)(2005).

2.  Service connection - residuals of herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. § 3.307(a)(6) 
(iii)(2005).

The Board specifically notes that 38 C.F.R. § 3.309(e) was 
amended in May 2001 to include Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes) as a 
disease for which service connection may be presumed due to 
an association with exposure to herbicide agents.  See 66 
Fed. Reg. No. 89, 23,166-23,168 (May 8, 2001).  This 
amendment to the regulations was made effective from July 9, 
2001.  

The record reflects that the veteran's claim was adjudicated 
by the RO pursuant to the revised regulations; accordingly, 
this claim is properly before the Board for appellate review.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991) [holding that 
where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply].

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Legal Analysis

The veteran asserts that service connection is warranted for 
his Type 2 diabetes mellitus with diabetic retinopathy 
disability.  In this regard, in order to establish service 
connection on a nonpresumptive direct incurrence basis for 
Type 2 diabetes mellitus, the veteran must provide evidence 
of a current diabetes mellitus, an in-service injury or 
disease, and a nexus between the current diabetes mellitus 
and an in-service injury or disease.  The record reflects 
that the veteran currently has Type 2 diabetes mellitus with 
diabetic retinopathy.  In this regard, the record reflects 
that the veteran was first diagnosed with diabetes in 
September 1997, after a vision center found that he had 
retinal hemorrhaging.  Since that time he has been provided 
medical treatment for both diabetes and diabetic retinopathy.  
However, his service medical records do not reflect that he 
ever complained of or was treated for diabetes mellitus.  In 
fact, on his August 1969 separation examination, the examiner 
reported that the veteran's urinalysis was negative for sugar 
or albumin in his urine.  Moreover, there is no competent 
clinical opinion of record that etiologically relates the 
veteran's current diabetes mellitus to any incident of 
service.  Thus, the Board finds that the evidence of record 
does not establish that the veteran is entitled to a grant of 
service connection on a nonpresumptive direct incurrence 
basis for his current Type 2 diabetes mellitus with diabetic 
retinopathy. 

As previously noted, in order to establish service connection 
on a presumptive basis, the veteran's Type 2 diabetes 
mellitus must have become manifest to a degree of 10 percent 
or more within one year from the date of termination of his 
period of service.  In this case, there is no evidence that 
the veteran's Type 2 diabetes mellitus manifested itself to a 
compensable degree within one year of his separation from 
service.  As previously stated, the record reflects that the 
veteran was first diagnosed with Type 2 diabetes mellitus in 
September 1997.  Hence, the Board finds that evidence of 
record does not establish that the veteran is entitled to 
service connection on a presumptive basis for his current 
Type 2 diabetes mellitus.

As noted above, in order for a veteran to establish service 
connection for Type 2 diabetes mellitus that results from 
exposure to (herbicides) Agent Orange while serving in 
Vietnam, he must have served in the Republic of Vietnam or 
off the waters of Vietnam, during the period beginning on 
January 9, 1962 and ending on May 7, 1975 and had in-country 
duty or visitation.  In this case, the record does not 
reflect that the veteran ever served in Vietnam or had in-
country duty or visitation in Vietnam.  Although the 
veteran's DD 214 indicates that he received the Vietnam 
Service Medal and the Vietnam Campaign Medal, there is no 
evidence that such medals, which were given to those who had 
actual service in Vietnam as well as to those who served 
outside of Vietnam in Southeast Asia in support of actions in 
Vietnam, were awarded for service in Vietnam.  The Board 
acknowledges the veteran contentions that his plane stopped 
in Da Nang, Vietnam for refueling on his way to Thailand.  
However, in January 2004, the Center for Records Research 
(CURR), in response to a RO request as to whether the 
aircraft that the veteran traveled to Thailand on landed for 
fuel in Da Nang and if so, whether passengers would have left 
the aircraft while it was being refueled, indicated that it 
was unable to verify that the veteran flew into Da Nang.  The 
record also reflects that the National Personnel Records 
Center (NPRC) also attempted to verify, including through the 
use of morning reports, that the veteran had in country 
travel to Vietnam.  However, no evidence was presented that 
verified that the veteran had service in or in-country duty 
or visitation to Vietnam.  Therefore, the Board concludes 
that the veteran has not established that he had in-country 
duty or visitation in the Republic of Vietnam.

The veteran also asserts that Agent Orange was used at or 
near his base camp at Camp Khorat in Thailand.  According to 
a statement provided by a fellow veteran who served with the 
veteran at Khorat, a tank farm was sprayed in Nakon Phanom to 
clear the jungle for the tanks.  However, in January 20004, 
CURR, in response to a RO request to verify whether Agent 
Orange was used at or near the veteran's base camp in 
Thailand with the 697th Engineer Company between December 
1967 and December 1968, reported that their research 
indicated that herbicides were not sprayed near U.S. 
personnel in Thailand.  Further, CURR reported that 
herbicides were only sprayed for test purposes in the mid 
1960's in a remote jungle area.  Thus, in the absence of any 
evidence to the contrary, the Board concludes that the 
veteran has not established that he was exposed to herbicides 
during his service in Thailand.  

In conclusion, although the veteran asserts that his Type 2 
diabetes mellitus, with diabetic retinopathy is related to 
his military service in Vietnam and Thailand, the evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. 
§ 3.102 (2004), but does not find that the evidence is of 
such approximate balance as to warrant it's application.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran's current Type 2 
diabetes mellitus, with diabetic retinopathy is related to 
his active military service.  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for Type 2 diabetes mellitus, with 
diabetic retinopathy.





ORDER

Entitlement to service connection for Type 2 diabetes 
mellitus with diabetic retinopathy, to include as a result of 
exposure to herbicides (Agent Orange) is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


